DETAILED ACTION
1.	The present application 16/942,937 filed on 07/30/2020, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending.
Drawings
2	The drawings received on 07/30/2020 are accepted by the Examiner.
			 
Information Disclosure Statement
3.	This information disclosure statements which filed on 07/30/2020 and 08/11/2021 are acknowledged. 
Review under 35 USC § 101
4.	Claims 1-20 are directed to a method, a system, an article of manufacture have been reviewed.  Claims 1-14 are appeared to be in one of the statutory categories [e.g. a process]. Claims 1-14 recite a method for improving the robustness of a dataset performed by one or more data processing apparatus. Claims 1-14 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG. Claims 15-19 are appeared to be in one of the statutory categories [e.g. a machine]. Claims 15-19 recite a system comprising one or more processors and one or more memory elements including instructions to improve the robustness of a dataset.  Claims 15-19 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG.  Claim 20 is appeared to be in one of the statutory categories [e.g. an article of manufacture].   Claim 20 recites a non-transitory computer storage medium encoded with instructions that when executed by a distributed computing system to improve the robustness of a dataset.  Claim 20 does not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG.  Therefore, claims 1-20 are qualified as eligible subject Matter under 35 USC 101.            
Claim Interpretation
5.	Claims 1, 15 and 20 recites the phrase “...underrepresented segment of a user population”. In view of Applicant’s application (PGPUB, para. [0019]), the phrase “underrepresented segment of a population” can be interpreted as lacking data in a particular segment.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 2, 4-8, 15, 16, 18 -20 are rejected under 35 U.S.C. 103 as being unpatentable Kenedy et al. (US 2010/0159313 A1), hereinafter Kenedy and in view of Silkey et al. (US 2018/0165375 A1), hereinafter Silkey.
Referring to claims 1, 15 and 20, Kenedy discloses a method for improving the robustness of a data set performed by one or more data processing apparatus comprising (See para. [0021], a system includes a method to improve relevancy or accuracy of web data [e.g. web items including objects and content of the web] retrieved and/or recommended for users of the World Wide Web): 
	receiving, from a user device, a request for a digital component for presentation at the user device (See para. [0050], para. [0062], para. [0100], para. [0102] and Figure 10, receiving an item preference or a query request for a particular item or type of item, the system selects items and transmit items for display in response to the received query request);
 determining one or more attributes of the user based on one or more of information provided by the user or information contained in the request for the digital component (See para. [0048], para. [0050] and para. [0051], determining item index including an item feedback matrix by containing keys, references, pointers, associated data links or hashes that indicate the identities of similar and related items and even which item classes or item categories they fall into, the item feedback matrix include item descriptors [e.g. attributes] , item identifiers, item ratings, item preferences and etc.); 
identifying a behavioral model corresponding to the one or more attributes of the user (See para. [0040], para.[0048-para [0050], identifying a pangenetic profile of an user and learning what best meets the needs of the user and determining attribute descriptors with respect to the item index [e.g. tree structural model] that provide an indication of user behaviors from the item feedback matrix including information such as how long a user spent interacting with a particular web based item, a link or ad was clicked on, whether an item was placed in a shopping cart or purchased by the user  or etc.) ; 
dynamically altering a presentation of an item depicted by the digital component based on the identified behavioral model corresponding to the one or more attributes of the user (See para. [0046], para.[0120], the system identifies item preferences represented in the item feedback matrix that are associated with the item preference of the user and have high enough pangenetic similarity to the user to be considered a match item and updating a presentation of the item feedback matrix in response to a passive feedback with respect to the match items, note the received passive feedback is used to update or generate item feedback matrix, the passive feedback is obtained without necessitating user inputs to acquire feedback ratings and opinions);
See para. [0045], para.[0120], the system also obtains user active feedback with respect to the one or more web items as web search results and updates a presentation of the item feedback matrix in response to a user feedback with respect to the items, the user feedback can be asking a user to rank a collection of webpage items on a qualitative scale favorite to least favorite);
 updating the database to include the feedback obtained from the user about the item (See para. [0111] and para. [0120] storing the user feedback in a web server with respect to item feedback matrix); and modifying the presentation of the item (See para. [0111] and para. [0120], updating the item feedback matrix for the web items) when distributed to other users having the one or more attributes of the user based, at least in part, on the feedback obtained from the user (See para. [0020], para [0021], para. [0044] and para. [0121], the system determines correlations between pangenetic attributes and webpage content based on online behaviors and feedbacks of users whose pangenetic attributes are accessible through a search engine and provides online recommendation of items to one or more users). 
Kenedy does not explicitly disclose determining that the user has a particular attribute corresponding to an underrepresented segment of a user population in a database.
However, Silkey discloses determining that the user has a particular attribute corresponding to an underrepresented segment of a user population in a database containing information about the item (See para. [0057], para. [0060], the system uses machine learning to analyze metadata [e.g. attribute] of an item associated with a construct database to create or update the metadata to provide greater likelihood that the item will be accurately identified by the search engine in response to user’s search query)
ee para. [0065], user submits a search query which includes “rhinoplasty” as a keyword to search a video item, the system uses machine learning identify additional metadata fields that can represent the video item more accurately, the system determines that that the user is a rhinoplasty surgeon in his user profile and considers the requested item is related to a medical procedure which stored in construct database for medical procedures, the inference engine identifies additional metadata fields associated with medical procedures) generating, in response to the request, a digital component that includes the dynamically altered presentation of the item, solicits feedback from the user regarding the item, and includes a feedback mechanism that enables the user to submit feedback about the item (See para. [0065]-para.[0068], the inference engine determines that it needs to identify a width and height of the video and obtains user feedback/response associated with the item object and automatically generate an updated webpage and markup format according to the updated metadata fields).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the attributes of the Kenedy system to consider an underrepresented segment of a user population as taught by Silkey. Skilled artisan would have been motivated to include additional metadata that can be provided of an item to a search engine, the greater the likelihood that the item will be accurately identified by the search engine in response to users’ search queries (See Silkey, para. [0057]).  In addition, both of the references (Silkey and Kenedy) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as improving data search quality. This close relation between both of the references highly suggests an expectation of success.

As to claims 2 and 16, Kenedy discloses in response to receiving the feedback from the user having the particular attribute (See para. [0111] and para. [0120] storing the user feedback in a web server with respect to item feedback matrix, note in para. [0048], the item feedback matrix contain user attributes including user scores, ratings, preferences and etc); […], labelling the feedback information with the one or more attributes of the user; and storing, in a labelled, searchable database, the labelled feedback information (See para. [0050], para. [0111], para. [0120] , the item feedback matrix serves as an item index by containing keys, references, pointers, associated data links, storing the item with the feedback matrix and the item can be looked up in the feedback matrix to retrieve corresponding ratings and correlated attributes). 
Kenedy does not explicitly disclose a particular attribute corresponding to the underrepresented segment of the user population.
Silkey discloses in response to receiving the feedback from the user having the particular attribute corresponding to the underrepresented segment of the user population (See para. [0065]-para. [0068], user submits a search query which includes “rhinoplasty” as a keyword to search a video item, the system uses machine learning identify additional metadata fields that can represent the video item more accurately, the system determines that that the user is a rhinoplasty surgeon in his user profile and considers the requested item is related to a medical procedure which stored in construct database for medical procedures, the inference engine identifies additional metadata fields associated with medical procedures which stored in the construct database for medical procesure, the inference engine determines that it needs to identify a width and height of the video and obtains user feedback/response associated with the item object and automatically generate an updated webpage and markup format according to the updated metadata field) storing, in a labelled, searchable database, the labelled feedback information (See para [0074], the knowledge is updated in response to user response or feedback, the additional metadata field can be added as new metadata node in the knowledge structure of knowledge base).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the attributes of the Kenedy system to consider an underrepresented segment of a user population as taught by Silkey. Skilled artisan would have been motivated to include additional metadata that can be provided of an item to a search engine, the greater the likelihood that the item will be accurately identified by the search engine in response to users’ search queries (See Silkey, para. [0057]).  In addition, both of the references (Silkey and Kenedy) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as improving data search quality. This close relation between both of the references highly suggests an expectation of success.
As to claims 4 and 18, Kenedy discloses wherein modifying presentation of the item when distributed to other users having the one or more attributes of the user based, at least in part, on the feedback obtained from the user comprises selecting a particular feedback mechanism included by the digital component (See para. [0046], para.[0120], the system identifies item preferences represented in the item feedback matrix that are associated with the item preference of the user and have high enough pangenetic similarity to the user to be considered a match item and updating a presentation of the item feedback matrix in response to a passive feedback with respect to the match items). 
As to claims 5 and 19, Kenedy in view of Silkey discloses wherein dynamically altering a presentation of an item depicted by the digital component based on the identified behavioral model corresponding to the one or more attributes of the user comprises using machine learning or artificial intelligence techniques to identify feedback to be solicited from the user regarding the item (See Silkey, para. [0060], para. [0065]-para. [0068], user submits a search query which includes “rhinoplasty” as a keyword to search a video item, the system uses machine learning identify additional metadata fields that can represent the video item more accurately, the system determines that that the user is a rhinoplasty surgeon in his user profile [e.g. user profile behavior model] and considers the requested item is related to a medical procedure which stored in construct database for medical procedures, the inference engine identifies additional metadata fields associated with medical procedures and determines that it needs to identify a width and height of the video and obtains user feedback/response associated with the item object and automatically generate an updated webpage and markup format according to the updated metadata fields).
 Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to use machine learning or artificial intelligence techniques to identify feedback as taught by Silkey. Skilled artisan would have been motivated to uses a combination of human input and machine learning to analyze the metadata associated with managed content objects in order to be accurately identified by the search engine in response to users’ search queries (See Silkey, para. [0057] and para. [0060]).  In addition, both of the references (Silkey and Kenedy) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as improving data search quality. This close relation between both of the references highly suggests an expectation of success.
As to claim 6, Kenedy discloses wherein determining one or more attributes of the user is based on information provided by the user, and wherein dynamically altering a presentation of an item depicted by the digital component based on the identified behavioral model corresponding to the one or more attributes of the user comprises updating the identified behavioral model based on the information provided by the user (See para. [0045], para.[0120], the system also obtains user active feedback with respect to the one or more web items as web search results and updates a presentation of the item feedback matrix in response to a user feedback with respect to the items, the user feedback can be asking a user to rank a collection of webpage items on a qualitative scale favorite to least favorite). 
As to claim 7, Kenedy discloses wherein determining one or more attributes of the user is based on information contained in the request for the digital component, and wherein dynamically altering a presentation of an item depicted by the digital component based on the identified behavioral model corresponding to the one or more attributes of the user (See para. [0040], [0048]-para. [0051] and para. [0120],determining item index [e.g. tree structural model] including an item feedback matrix with respect to user request, the item feedback matrix includes item descriptors [e.g. attributes] , item identifiers, item ratings, item preferences or etc., the system learning what best meets the needs of the user and determining attribute descriptors that provide an indication of user behaviors from the item feedback matrix including information such as how long a user spent interacting with a particular web based item, a link or ad was clicked on, whether an item was placed in a shopping cart or purchased by the user  or etc., the system identifies item preferences represented in the item feedback matrix that are associated with the item preference of the user and have high enough pangenetic similarity to the user to be considered a match item and updating a presentation of the item feedback matrix in response to a passive feedback with respect to the match items) .
Silkey discloses updating the identified behavioral model based on the information contained in the request for the digital component (See para. [0149], the system collects user information and the request information including user location or nearby points of interest and stores in the user profile or user behavior model).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to update the identified behavioral model as taught by Silkey. Skilled artisan would have been motivated to update the user profile or model to provide a more customized user experience to the user (See Silkey, para. [0139]).  In addition, both of the references (Silkey and Kenedy) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as improving data search quality. This close relation between both of the references highly suggests an expectation of success.
As to claim 8, Kenedy in view of Silkey discloses selecting, for the digital component that solicits feedback from the user regarding the item (See Silkey, para. [0073], the system identifies an input from a user and determines the input request is a photograph related to a particular medical procedure), a format in which the feedback is solicited (See para. [0073], the system prompts user to input or select a name of the medical procedure from a drop-down menu or other list); and verifying, based on the particular attribute corresponding to the underrepresented segment of the user population, the information that is solicited by the digital component (See Silkey, para. [0073], the inference engine may access a subset of the knowledge structure in knowledge base related to medical procedures and locate additional metadata which may be better represent the photograph, the system verifies the user with a finite number of choices including lists, drop-down menus or textboxes). 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to verify the information that is obtained by the digital component, as taught by Silkey. Skilled artisan would have been motivated to verify the obtained information that can be provided of an item to a search engine, the greater the likelihood that the item will be accurately identified by the search engine in response to users’ search queries (See Silkey, para. [0057]).  In addition, both of the references (Silkey and Kenedy) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as improving data search quality. This close relation between both of the references highly suggests an expectation of success.
7.	Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable Kenedy (US 2010/0159313 A1) and in view of Silkey (US 2018/0165375 A1) and further in view of Stevens et al. (US 2011/0213211 A1), hereinafter Stevens.
As to claims 3 and 17, Kenedy in view of Silkey does not explicitly disclose using statistical analysis to identify the underrepresented segment of the user population.
However, Stevens discloses determining that the user has a particular attribute corresponding to an underrepresented segment comprises using statistical analysis to identify the underrepresented segment of the user population (See para. [0205], using statistical comparisons to determine a feature corresponding to an underrepresented segment, for example NS patterns [features] 1, 9, 10 were underrepresented segment).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the attributes of the Kenedy system to determine an underrepresented segment using statistical analysis as taught by Stevens. Skilled artisan would have been recognize there are multiple statistical and analytical means available to combine metrics to interpret user behavioral activities to provide a more accurate assessment (See para. [0003] and para. [0186])). In addition, all of the references (Stevens, Silkey and Kenedy) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as user feedback data. This close relation between all of the references highly suggests an expectation of success.
8.	Claims 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable Kenedy (US 2010/0159313 A1) and in view of Silkey (US 2018/0165375 A1) and further in view of Parker (US 2020/0302506 A1), hereinafter Parker.
As to claim 9, Kenedy in view of Silkey does not explicitly wherein the digital component displays a suit and two different product design shapes for footwear, and wherein the feedback obtained from the user about the item comprises a selection of one of the two different product design shapes for footwear that the user believes pairs better with the suit. 
However, Parker discloses wherein the digital component displays a suit and two different product design shapes for footwear, and wherein the feedback obtained from the user about the item comprises a selection of one of the two different product design shapes for footwear that the user believes pairs better with the suit (See para. [0020] and para. [0021] the user provides feedback on the recommended outfit combinations to further refine the user's preferences and future recommendations. For example, the user can swipe using different gestures to accept or reject different outfit combinations via a mobile application. As another example, the user can modify the recommended outfit combination by interacting with the outfit combination to change items of the outfit using a mobile app on a smartphone device).user modified and/or added accessories but chose to 	Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to extend the digital component of Kenedy/Silkey to provide intelligence recommendation to other industries including the fashion industry to obtain feedback from the user including different fashion product design shapes. Skilled artisan would have been motivated to provide a scalable technical solution to increase a sample space of accurate prediction data for an individual customer/user such that the customer/user’s actions, tastes and/or interests can accurately targeted (See Parker, para. [0001]) In addition, all of the references (Parker, Silkey and Kenedy) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as enhancing a recommendation system . This close relation between all of the references highly suggests an expectation of success. 
As to claim 11, Kenedy in view of Silkey does not explicitly disclose wherein the digital component displays three or more different product design shapes for three or more different item types, wherein the feedback obtained from the user about the item comprises a selection of two or more different product design shapes.
Parker discloses wherein the digital component displays three or more different product design shapes for three or more different item types, wherein the feedback obtained from the user about the item comprises a selection of two or more different product design shapes that the user believes are visually harmonious (See para. [0103]-para. [0106] and Figures 9A-9C, the user interface of FIG. 9C is used to select a pair of shoes from available footwear, the combination of three items, a top, a bottom, and footwear, is an example of a stylist created outfit that can be used for training style preferences. Additional items may be added to the outfit. For example, items may be selected from additional categories such as accessories and second layer. Once an outfit combination is complete, the finished outfit combination is submitted using the "Submit outfits" button, different outfit combinations or different product design shapes are stored in a feedback profile data store such as feedback profile data store) and wherein the method further comprises using the feedback obtained from the user in a separate model (See para. [0045] and para. [0047], the trained models are categorized by type such as feedback models, sizing profile models, inventory models or etc.).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to extend the digital component of Kenedy/Silkey to provide intelligence recommendation to other industries including the fashion industry to obtain feedback from the user including different fashion product design shapes. Skilled artisan would have been motivated to provide a scalable technical solution to increase a sample space of accurate prediction data for an individual customer/user such that the customer/user’s actions, tastes and/or interests can accurately targeted (See Parker, para. [0001]).  In addition, all of the references (Parker, Silkey and Kenedy) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as enhancing a recommendation system . This close relation between all of the references highly suggests an expectation of success.
As to claim 12, Kenedy in view of Silkey does not explicitly disclose the digital component asks the user to create a new product design.
Parker discloses wherein the digital component asks the user to create a new product design (See para. [0075]-para. [0080] and Figure 5, create new object attributes for a new product design from the stylist), wherein the feedback mechanism receives user input that indicates a new product design, (See para. [0075]-para. [0080] and Figure 5, receiving customer attributes for the product design from the stylist) and wherein the method further comprises providing a product having the new product design to the user (See para. [0075]-para. [0080] and Figure 5, providing an outfit combination having the customer attributes). 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to extend the digital component of Kenedy/Silkey to provide intelligence recommendation to other industries including the fashion industry to create a new product design. Skilled artisan would have been motivated to increase a sample space of accurate prediction data for an individual customer/user such that the customer/user’s actions, tastes and/or interests can accurately targeted (See Parker, para. [0001]).  In addition, all of the references (Parker, Silkey and Kenedy) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as enhancing a recommendation system . This close relation between all of the references highly suggests an expectation of success.
As to claim 13, Kenedy in view of Silkey does not explicitly the digital component asks the user to modify an existing product design to produce a customized product design.
However, Parker discloses  wherein the digital component asks the user to modify an existing product design to produce a customized product design, wherein the feedback mechanism receives user input that modifies one or more aspects of the existing product design, and wherein the method further comprises providing a product having the customized product design to the user (See para. [0020], para. [0029] and para. [0059], the user can modify the recommended outfit combination by interacting with the outfit combination to change items of the outfit using a mobile app on a smartphone device).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to extend the digital component of Kenedy/Silkey to provide intelligence recommendation to other industries including the fashion industry to modify an existing product design. Skilled artisan would have been motivated to modify the existing product design in order to adapt to a customer/user’s changing attributes and taste (See Parker, para. [0052]).  In addition, all of the references (Parker, Silkey and Kenedy) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as enhancing a recommendation system . This close relation between all of the references highly suggests an expectation of success.
9.	Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable Kenedy (US 2010/0159313 A1) and in view of Silkey (US 2018/0165375 A1) and further in view of Lee et al. (US 2018/0157499 A1), hereinafter Lee.
As to claim 10, Kenedy in view of Silkey does not explicitly wherein the digital component displays two different product design shapes for automobiles.
Lee discloses wherein the digital component displays two different product design shapes for automobiles (See para. [0065] presenting each customizable physical object with a specific combination of customizable components or features), wherein the digital component specifies a particular subjective product design shape descriptor (See para [0004], para. [0024] and para. [0047], the system uses machine learning models to create metadata  including color, type of transmission, wheel style, engine models, side moldings or etc. of specific car models) and wherein the feedback mechanism is a slider (See para. [0022], the user interface displays one or more widgets for receiving a selection from a user), and wherein the feedback obtained from the user about the item comprises a selection of one of the two different product design shapes for automobiles that the user believes can better be described by the particular subjective product design shape descriptor (See para. [0022] and para. [0047], selecting a value for the feature using one of widgets that described the car model).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to extend the digital component of Kenedy/Silkey to provide intelligence recommendation to other industries including the automobile industry to obtain feedback from the user including different product design shapes, as taught by Lee. Skilled artisan would have been motivated to allow users to customize content items interesting or specific to them to improve user experience (See Parker, para. [0003]).  In addition, all of the references (Lee, Silkey and Kenedy) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as customizing content based on user preferences . This close relation between all of the references highly suggests an expectation of success.
As to claim 14, Kenedy in view Silkey does not explicitly discloses displays two different software attributes.
Lee discloses wherein the digital component displays two different software attributes, wherein the feedback obtained from the user about the item comprises a selection of one of the two different software attributes that the user prefers, and wherein the method further comprises providing a software package having the selected one of the two different software attributes that the user prefers to the user (See para. [0022], the user interface 182 displays one or more software widgets for receiving a selection of a value for customization of the physical object. For example, the options 175 for customization of the physical object may include the color of the physical object. The user interface 182 may present a widget, for example, a drop down list of various colors allowing a user to provide a selection of a color. The online system 100 selects the colors presented in the drop down list of the user interface 182 based on user profile information or social information of the user).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to extend the digital component of Kenedy/Silkey to provide intelligence recommendation to other industries including the automobile industry to displays two different software attributes, as taught by Lee. Skilled artisan would have been motivated to allow users to customize content items interesting or specific to them to improve user experience (See Parker, para. [0003]).  In addition, all of the references (Lee, Silkey and Kenedy) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as customizing content based on user preferences . This close relation between all of the references highly suggests an expectation of success. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Davies et al. (US Patent 8,255,293 B1) discloses a media-oriented product catalog creation method. Media content displayed or otherwise selected by a content consumer can be identified. The products or services depicted by the media content can be compiled into a dynamic product catalog. The catalog can include a description of the products or services as well as associated contextual references to the media content, such as a screen capture or video clip that depicts one or more portions of the media content in which the product or service was featured.
	Carbonell et al. (US 2013/0226925 A1)  discloses a method for improving the usability of product feedback data can begin with the receipt of product feedback search parameters by an intelligent product feedback analytics tool. The product feedback search parameters can represent a product or a group of products. Product feedback search results having a rating value and/or textual feedback content can be obtained for the product feedback search parameters. For each product in the search results, a composite rating value can be synthesized from the rating values contained in the search results. For each product in the search results, the product feedback search results can be analyzed for analytic parameters using natural language processing techniques. An analytic parameter can represent a commonality within a subset of the search results. The product feedback search results, composite rating values, and analytic parameters can be presented within a user interface, providing context for the composite rating value.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUK TING CHOI/Primary Examiner, Art Unit 2153